Leland, J. This was an action of assumpsit on a promissory note signed by Daniel Mitchell, Thomas Mitchell and Albert F. Logan,-the first named being the principal and the' last named two securities. The summons was for all of them and the declaration was against all, reciting that all had been summoned. Thomas Mitchell, however, was not served with process; the other two were duly served. There was a trial of issues by jury as to Logan, and there was a judgment against him alone. There was no default as to Daniel Mitchell, no assessment' of damages, no action whatever of the court as to him. That it was error ttf render judgment against Logan alone is well settled. Gould v. Sternburg, adm’x, 69 Ill. 531; Faulk v. Kellums, 54 Ill. 189, and other previous cases. Logan’s claimed defense*to the note was that when it was written and signed by him it was for fifteen per cent, interest, and that it was afterwards altered without his consent by erasing the letters “ fif,” so as to leave it teen (ten) per cent. As the evidence as to whether this was an alteration with .or without the consent of Logan may be different in another trial, we do not deem it necessary to say anything in relation to that branch of the case. For the error aforesaid the judgment is reversed and the cause remanded. Reversed and remanded.